Mr. Justice Craig delivered the opinion of the Court: We perceive no ground upon which the judgment in this case can be sustained. Appellee had no right to sell her goods on appellant’s boat without permission of the officers in charge of the boat or the Young Men’s Christian Association, who had the boat chartered for the trip, and it is clear, from the testimony, that she did not obtain the permission of either. The fact, therefore, that the goods were placed in the baggage room of the boat, and there kept until the boat landed at Highland Park, did appellee no injury of which she can complain, as she had no right to sell them on the boat, and could not legally do so without permission. Nor do we perceive any misconduct on the part of appellant, or those in charge of the boat under him, after the boat landed, which would authorize a recovery. The goods were taken from the baggage room, and were subject to the order or disposal of appellee, with as little delay on the part of appellant as possible in view of the crowded condition of the boat, and if appellee failed to get her goods off the boat in time to have them taken 'to the grounds where the excursion party assembled, by the conveyance she had provided, in consequence of which she lost a sale of the goods, it was her own fault, for which appellant was in no manner responsible. The judgment will be reversed and the cause remanded. Judgment reversed.